Title: To Benjamin Franklin from William Temple Franklin, 15 October 1781
From: Franklin, William Temple
To: Franklin, Benjamin


Dr & hond Sir,
Orleans 15. Oct 81. 10 at Night.
I am got thus far on my Journey, much fatigued by the Vehicle in which we travelled; We set off from Paris at 12 the Night I left you, & have been, ’till an hour ago, on the Road to this Place. No stopping for Sleep, & no means of taking any in so Rough a Machine. It is the first, & I hope will be the last time, I shall ever climb into such a Thing.
I made, at the Croix de Bernes, what Enquiries I could, relative to Major Franks’s Fellow Traveller. The Postillon who drove him, was not there;— but another, inform’d me that the Gentleman was set down at an Hotel, in the Rue du Mail; he did not recollect what the Name of the Hotel was. But I imagine it will not be difficult to find him out, if diligent Enquiries are made.— I left with the Postillon, who gave me the above Information, Major Franks’s Name, & abode; & the Lad promised me he would endeavour to procure & carry him his Pistols in the Morg. [morning]— I assured him he would be recompens’d for his Trouble.
I shall continue my Journey in the Morg. by some means or other. The Boatmen are very extravagant in their Demands, The Publick boat not setting off ’till Wednesday.
Please to make my Excuses to Mr. & Miss Chaumont for my not taking leave of them. I knock’d several times at the Door, before I set off, but could not get Admittance. The Packets for Mrs. C. & Mrs. Foucault are with me & in good order.
With sincere Affection, I am Hond Sir, Your dutiful Grandson
W T Franklin.

Make my Compts to the Major. i. y. p.Dr Franklin.
 
Addressed: Monsieur / Monsieur Franklin / Ministre Plenipoe. des E. U. de l’Amerique / en son hotel / près Paris, à Passy
